[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court grants the motion for articulation and rules as follows.
The court grants plaintiffs request to utilize statements taken by police of witnesses regarding the incident giving rise to the instant action. The court further grants plaintiffs request to use the police photographs taken during their investigation. Such statements and photographs may be used in the plaintiffs prosecution of this action. Such statements and photographs may further be used by the defendant in the defense of this matter. CT Page 9010
                                            _________________________ Robinson, J.